NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTONY T. MURRELL,                              No. 19-17212

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05039-DWL-
                                                DMF
 v.

CHARLES L. RYAN, Director, Arizona              MEMORANDUM*
Department of Corrections at Central Office,
Phoenix; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Arizona state prisoner Antony T. Murrell appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay the

filing fee after denying Murrell’s motion to proceed in forma pauperis. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

interpretation and application of 28 U.S.C. § 1915(g). Andrews v. Cervantes, 493

F.3d 1047, 1052 (9th Cir. 2007). We affirm.

       The district court properly dismissed Murrell’s action because Murrell had

filed at least three prior actions in federal court that were dismissed as frivolous or

malicious, or for failing to state a claim, and failed to allege plausibly that he was

“under imminent danger of serious physical injury” at the time that he lodged the

operative first amended complaint. 28 U.S.C. § 1915(g); Andrews, 493 F.3d at

1055 (an exception to the three-strikes rule exists only where “the complaint makes

a plausible allegation that the prisoner faced ‘imminent danger of serious physical

injury’ at the time of filing”).

       The district court did not abuse its discretion by denying Murrell’s motion

for reconsideration because Murrell presented no basis for reconsideration. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and bases for reconsideration).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                           2                                     19-17212